On the Merits.
The admissibility vel non of testimony offered by defendants to prove damages in support of their reconventional demand presents the first question for decision.
Plaintiffs objected to all of defendants’ testimony on the ground that their answer and demand in reconvention were too vague and general, in that a specified amount is not demanded for each item of damage to admit proof. The court overruled the exception.
We have reason to consider it the better practice to itemize the damages, but it is not always adhered to. This court has in repeated adjudications sanctioned pleading in suits for damages in which specific and separate amounts were not claimed for each particular and definite damages. In accordance with these decisions, in our view, it was permissible for the defendants to prove loss of credit and other injuries to their business, amounting they allege to a gross sum, covering each item of damages complained of.
This was the view clearly expressed in Hernsheim vs. Levy, 32 An. 340. It has since been adhered to in other decisions. Western Assurance Co. vs. Uhlhorn, 41 An. 885; Barthe vs. New Orleans, 42 An. 43; Randell vs. Railroad Co., 45 An. 778; Warner vs. Clark & Co., 45 An. 863; Lester vs. Corley, 45 An. 1006; Goldberg vs. Dobberton, 46 An. 1303; Armstrong vs. Railroad Co., 46 An. 1448.
We are not inclined to á change in a matter of pleading as well settled as this is.
DAMAGES.
There were no grounds for the attachment. This was settled by the decision of the court to which we have already alluded. ■ The *768nature and extent of the damages give rise to the questions for our determination.
Plaintiffs were actuated by a desire (excessive it may have been) to collect the amount due them by defendants and reconvenors. But we have not discovered, after an attentive consideration of the evidence, that they were prompted by a desire to injure the defendants.
They were greatly disappointed, more than the occasion warranted, by their failure to collect a draft for four hundred and eighty dollars, which they had accepted from one of the. defendants, endorsed by the other. Plaintiffs were not ordinarily prudent. They were careless in resorting to the harsh remedy of attachment in view of the facts, or they were too eager to collect the amount due them. One of the defendants was a successful business mao ; both conducted their business without having given occasion, reasonably, to any one to suspect them of fraud, in the management of their coinmercial affairs, with the view- of defeating creditors of their claims. It is true that one of these defendants was in embarrassed circumstances, and that a writ of attachment had been sued out against him. This was not cause in itself for suing out another writ of attachment, though it may be reason sufficient to lessen the amount of damages he claims.
This fact did nob give grounds sufficient for attaching the other who was prosperous enough, and had only failed to properly exert himself to have his paper honored at maturity. This may have been worthy of blame, but not a cause for suing out a writ of attachment.
The attachment here may well be designated as one which issued without cause. It is, to some extent at least, within the reach of the principles of Byrne vs. Gardner, 33 An. 6; McDaniel vs. Gardner, 34 An. 341, and other cases in pari materias where writs of attachment were issued.
Looking to the results, as testified to by the witnesses, it may be that the business credit of one of the defendants was injured to a small extent, although there is conflicting testimony on the point; as to the other we did not discover that he had any great degree of credit to be injured.
While we do not think that the grounds were sufficient to warrant a suit for attachment, we can not overlook the fact that the defendants made no attempt to minimize the damages. They allowed the *769attachment to remain undissolved some ten days and made no attempt to dissolve on bond.
The District Oourt was in • session and a motion to dissolve was heard and granted in that time. It appears that both defendants here could have executed required bonds to dissolve had they chosen so to do. It is true one is not bound to furnish bond to dissolve an attachment. But it affords a reason in our judgment to base the decree as relates to the amount only upon abundant proof. In selecting as relates to bonding, to let their property remain ire gremio legis, they, to some extent, at least, infringed upon the rule which requires that the one injured should reasonably seek to minimize the damages.
THE AMOUNT OP DAMAGES.
Plaintiffs are none the less liable to an amount in damages. The fact of itself that the attachment was dissolved as having been issued without sufficient cause, must be held as having the effect of establishing their claim to some damages.
Part of the damages .claimed are speculative, and are not, besides, supported by sufficient evidence. There is no proof, other than general assertions, of the daily gross revenues. They might have been large during the attachment, or small, even less than expenses. It is enough to say that with the evidence before us they can not be ascertained with certainty. It is fair to presume, from the evidence before us, that defendant would have realized some profit, not as much, however, as some of their witnesses seem to think. We have also considered the injury to credit charged, and other items of damages set up. Taking them and deciding them as a whole as pleaded, we conclude that three hundred dollars is an amount sufficient to one of the defendants, and one hundred dollars to the other.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be, and it is hereby amended, by reducing the amount of the judgment in favor of W. P. Hutchinson, from two thousand seven hundred and fifty dollars to three hundred dollars, and by reducing the amount of the judgment in favor of C. H. Bailey, from one thousand two hundred and fifty dollars to one hundred dollars.
As amended, the amount- of the judgment rendered upon the demand in reconvention is affirmed.
In every other respect the judgment is affirmed at appellee’s costs.